[Cite as State v. McCurdy, 2019-Ohio-735.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                     Court of Appeals No. L-18-1032

        Appellee                                  Trial Court No. CR0201702719

v.

Jamereo McCurdy                                   DECISION AND JUDGMENT

        Appellant                                 Decided: March 1, 2019


                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Joseph H. Gerber, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                             *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Jamereo McCurdy, appeals the judgment of the Lucas County

Court of Common Pleas, convicting him, following a plea of no contest, of one count of

attempted trafficking in heroin, a felony of the fifth degree. For the reasons that follow,

we affirm.
                          I. Facts and Procedural Background

       {¶ 2} On October 3, 2017, appellant was indicted on one count of trafficking in

heroin in violation of R.C. 2925.03(A)(1) and (C)(6)(b), a felony of the fourth degree.

       {¶ 3} On December 27, 2017, appellant filed a motion to suppress, in which he

argued that all evidence of the crime must be suppressed because he was subject to an

unreasonable seizure. A hearing on appellant’s motion was held on January 29, 2018.

       {¶ 4} At the hearing, Toledo Police Officer Benjamin Woody testified that on

July 17, 2017, he was the passenger in a police van being driven by Officer Lett en route

to a call of domestic violence. As they traveled down Arlington Avenue near Detroit

Avenue, Woody observed appellant engaging in what Woody believed to be a drug sale.

Specifically, Woody testified that appellant was sitting in the driver’s seat of his car,

which was on the opposite side of the car from Arlington Avenue. Appellant had the

driver’s door open and his left leg was out of the car. Woody testified that he observed a

white male approach the car with his hands out. Appellant then put out his hands, with

his left hand through the car window, and his right hand over the car door. Woody then

saw a simultaneous exchange where appellant received what looked to be U.S. currency

in his left hand, and placed something small and white with his right hand into the white

male’s left hand. Woody then instructed Lett to turn the vehicle around, and they

initiated the seizure of appellant. Upon the officers getting out of their vehicle, appellant

raised his hands, while the white male took off running. Woody chased the white male

and apprehended him. At the scene of the transaction, a plastic bag containing a small




2.
amount of heroin was discovered where the white male had been standing, and appellant

was found to have $22 on his person.

       {¶ 5} Following the suppression hearing, the trial court denied appellant’s

motion. The court explained at the hearing that Woody’s observations formed a

sufficient basis for the seizure of appellant.

       {¶ 6} Thereafter, appellant entered into a plea agreement with the state, and

pleaded no contest to the amended count of attempted trafficking in heroin in violation of

R.C. 2923.02 and R.C. 2925.03(A)(1) and (C)(6)(b), a felony of the fifth degree. The

trial court found appellant guilty, and ordered him to serve two years of community

control.

                                    II. Assignment of Error

       {¶ 7} Appellant has timely appealed the trial court’s February 8, 2018 judgment

of conviction, and now asserts one assignment of error for our review:

              1. The trial court erred to the prejudice of Appellant in denying his

       suppression motion.

                                          III. Analysis

       {¶ 8} “Appellate review of a motion to suppress presents a mixed question of law

and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8.

“When considering a motion to suppress, the trial court assumes the role of trier of fact

and is therefore in the best position to resolve factual questions and evaluate the

credibility of witnesses.” Id. “Consequently, an appellate court must accept the trial




3.
court’s findings of fact if they are supported by competent, credible evidence.” Id.

“Accepting these facts as true, the appellate court must then independently determine,

without deference to the conclusion of the trial court, whether the facts satisfy the

applicable legal standard.” Id.

       {¶ 9} In his brief, appellant argues that Woody’s testimony is not credible

because Woody claims to have observed a hand-to-hand transaction, which occurred

within one or two seconds, while he was traveling down the road at 30 to 35 m.p.h., with

physical obstacles in his line of sight. The trial court, however, found Woody to be

credible, and we agree. Lending credibility to Woody’s testimony is the level of detail of

the facts that he claimed to have observed. In addition, we find that Woody’s conduct in

having Lett turn the car around while they were in the middle of responding to another

call so that they could stop appellant and the white male makes it more likely that Woody

actually observed the transaction that he described. Therefore, we hold that the trial

court’s finding of facts as described by Woody is supported by competent, credible

evidence.

       {¶ 10} Appellant next argues that even as described, the facts do not give rise to

probable cause, but instead only supported a “hunch” that a drug deal may have been

occurring. “The Fourth Amendment to the United States Constitution and Article I,

Section 14 of the Ohio Constitution prohibit unreasonable searches and seizures.” State

v. Lewis, 179 Ohio App.3d 159, 2008-Ohio-5805, 900 N.E.2d 1084, ¶ 8 (6th Dist.).

“Warrantless searches or seizures are unreasonable per se,” subject only to a few




4.
specifically established and well-delineated exceptions. Id., citing State v. Kessler, 53

Ohio St.2d 204, 207, 373 N.E.2d 1252 (1978). One of those exceptions is where the

arresting officer has probable cause to believe that a crime has been committed by the

defendant, “and the circumstances must be such as to make it impracticable to secure a

warrant.” State v. Heston, 29 Ohio St.2d 152, 155, 280 N.E.2d 376 (1972). Probable

cause exists where at the moment of the arrest, “the facts and circumstances within [the

officers’] knowledge and of which they had reasonably trustworthy information were

sufficient to warrant a prudent man in believing that the * * * [defendant] had committed

or was committing an offense.” Id. at 155-156, quoting Beck v. Ohio, 379 U.S. 89, 91, 85

S.Ct. 223, 13 L.Ed.2d 142 (1964).

       {¶ 11} Here, we hold that the exchange of currency for a small white object, and

the manner in which it was exchanged, i.e. in a gas station parking lot, through a car door,

with a simultaneous hand-to-hand transfer, would lead a prudent person to believe that a

criminal drug transaction was occurring. See State v. Morrison, 1st Dist. Hamilton No.

C-120406, 2013-Ohio-928, ¶ 12 (officer’s observation of two hand-to-hand transactions

of small items for money, made through the passenger window of the defendant’s car,

was consistent with drug sales, and provided probable cause for defendant’s arrest).

Therefore, we hold that probable cause existed to support appellant’s arrest. As such, the

trial court did not err in denying appellant’s motion to suppress.

       {¶ 12} Accordingly, appellant’s assignment of error is not well-taken.




5.
                                       IV. Conclusion

       {¶ 13} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Lucas County Court of Common Pleas is

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                      Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




6.